Citation Nr: 0722402	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  02-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
December 1976 and from February 1979 to February 1996.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision.


FINDING OF FACT

The medical evidence reasonably establishes a continuity of 
low back symptoms since service, as to link the currently 
diagnosed lumbosacral spine degenerative joint and 
degenerative disc disease to service.  


CONCLUSION OF LAW

Criteria for service connection for degenerative joint and 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified before the Board that he felt his back 
problem was associated with his knee problems, and began in 
the mid-1980s.  The veteran indicated that he continuously 
sought treatment for his lower back and the pain that 
radiated down his hips.  He stated that he had x-rays, but 
that he was only given anti-inflammatory medication.  
Following service, he indicated that he was treated within 
two weeks of his discharge from service by Central State 
Orthopedics (CSO) for his back.  However, the veteran 
indicated that neither CSO, nor the Army Medical Group (that 
provided subsequent treatment) had been able to provide a 
diagnosis for his back pain.

Despite the veteran's testimony that he received in-service 
treatment for his back, service medical records fail to 
confirm that statement.  Nevertheless, they do establish that 
when the veteran was examined in connection with his service 
retirement, he reported experiencing recurrent back pain that 
would come and go for the last 3 years.  Moreover, post 
service records reflect low back pain complaints soon after 
service in June and November 1996, and when examined for VA 
purposes in February 1997, he was diagnosed to have mild 
chronic lumbosacral strain.  Thereafter, medical records 
continue to show complaints of back pain at the beginning and 
toward the end of 1998, with muscle spasm beginning to appear 
along with the complaints of pain in 2001.  In 2004, the 
veteran was diagnosed to have lumbosacral degenerative joint 
and disc disease, from which he continues to suffer.  

Given the continuity of symptomatology since service, the 
Board concludes that with resolution of reasonable doubt in 
the veteran's favor, a basis upon which to establish service 
connection for the veteran's low back disability, now 
diagnosed as degenerative joint and degenerative disc 
disease, has been presented.  

In reaching this conclusion the Board notes the record 
reflects the veteran sustained a twisting injury to his back 
in early 1998, and that a VA examiner opined in a May 2004 
report, that the veteran's current low back disability "is 
not likely due to his military service."  As to the 
examiner's opinion, however, that is all it states.  It is 
simply a conclusion with no rationale, and as such it fails 
to account for the veteran's complaints noted in service, his 
complaints noted in the immediate post service year, the 
diagnosis of chronic disability following a 1997 VA 
examination, and the complaints noted thereafter.  In this 
context, the conclusory statement provided is untenable.  
Similarly, the twisting injury in 1998 is of little 
consequence in the context of the veteran's claim given the 
back complaints noted in the years preceding that injury, and 
the absence of any medical opinion specifically linking 
current disability to that injury.   


II.  Duties to Notify and Assist 

Given the grant of the veteran's appeal, discussion of VA's 
compliance with its various notice and assistance 
requirements is unnecessary.  


ORDER

Service connection for degenerative joint and degenerative 
disc disease of the lumbosacral spine is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


